Citation Nr: 1027080	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  02-15 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  
His report of discharge indicates that he served in the southwest 
Asia theatre of operations.  In addition, he served in the 
National Guard, and has unverified periods of active service.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied service connection for PTSD and depressive disorder 
claimed as severe depression.

The issues of entitlement to service connection for the following 
conditions: muscular pains, loss of hearing, cardiac problems, 
central nervous system impairment, loss of hair, a brain 
disorder, epilepsy of an unknown origin, loss of sexual desire, 
change of temperament, loss of memory, and a neuropsychiatric 
disorder have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of PTSD 
related to service or any incident therein.

2.  There is no competent medical evidence showing that the 
Veteran's major depression is related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active military 
service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Major depression was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters sent 
to the appellant in May 2001 that fully addressed all notice 
elements and were sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  The Veteran 
received additional notice in July 2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, lay statements 
and records from the Social Security Administration have been 
associated with the record.  The appellant was afforded VA 
medical examinations in March 2002 and April 2008.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board's 
July 2004 remand instructed the RO to 1) provide the Veteran with 
an appropriate notification letter, requesting releases for 
private medical records, 2) ask the Veteran to identify all 
health care providers who have treated him for his psychiatric 
disorders and obtain records from the identified providers, 3) 
verify the Veteran's service dates,  4) obtain any additional 
service treatment records from all identified periods of service, 
5) send the Veteran a letter asking him to identify his in-
service stressors, 6) send a report to the U.S. Army and Joint 
Services Records Research Center (JSRRC), requesting verification 
of the alleged stressors, 7) provide the Veteran with a VA 
psychiatric examination and 8) readjudicate the Veteran's claim.  
The Board finds that the RO substantially complied with the 
instructions of the July 2004 remand.  Stegall.  The Board notes 
that the RO sent a report to the JSRRC in order to verify the 
Veteran's claimed in-service stressors.  The JSRRC was asked to 
verify the Veteran's claims that he was transporting prisoners 
via helicopter when it came under enemy fire and that, due to a 
logistics error, he was deployed in an artillery impact zone.  
The Board notes that the July 2004 remand instructions to verify 
the Veteran's claimed stressors also included his assertions that 
he was exposed to dead enemy and friendly soldiers and that a 
prisoner died while he was in the Veteran's custody. The JSRRC 
was not asked to verify these stressors; however, as will be 
explained further below, the Veteran's service connection claim 
cannot be granted as there is no diagnosis of PTSD which meets 
the DSM-IV criteria, which is a requirement for a PTSD claim.  As 
such, Board finds that further remand is unnecessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).   

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Background

The Veteran's service treatment records do not reflect any 
treatment for or diagnosis of a psychiatric disorder.  The 
Veteran's Southwest Asia Demobilization Medical Evaluation 
reflects his reports that he was not having nightmares, trouble 
sleeping or recurring thoughts about his experiences in Desert 
Shield/Dessert Storm.  On his April 1991 separation Report of 
Medical History, the Veteran indicated that he did not have 
depression or excessive worry, and did not have nervous trouble 
of any sort.  His April 1991 separation Report of Medical 
Examination reflected a normal psychiatric examination.  On his 
September 1994 quadrennial Report of Medical History for the 
National Guard, the Veteran indicated that he did not have 
depression or excessive worry, and did not have nervous trouble 
of any sort, and his contemporaneous Report of Medical 
Examination reflected a normal psychiatric examination.  

March 2001 VA medical records reflect that the Veteran reported 
that, upon his return from active duty service, he was sad, 
irritable, had decreased memory and a lack of patience.  The 
Veteran also reported a syncopal attack with dizziness, fever, 
cold and anxiety.  The VA examiners diagnosed seizures of unknown 
etiology and depression and noted to rule out PTSD.  

March 2001 private medical records show that the Veteran was seen 
for a syncopal episode.  He was diagnosed with a seizure of 
unknown etiology and anxiety disorder.  An April 2001 private 
medical record showed that the Veteran was diagnosed with 
seizures de novo of unknown origin.  Private medical records from 
the Hospital Damas showing treatment from August 2001 through 
November 2002 reflect that he was treated for generalized 
seizures.

A March 2002 VA examination report shows that the Veteran had no 
psychiatric hospitalizations and was never under any psychiatric 
treatment until he as first seen in March 2001, but that he had 
been hospitalized for seizures.  The examiner also noted that 
there was no indication of any psychiatric complaints or symptoms 
in his service treatment records.  The examiner found that the 
Veteran did not meet any diagnostic criteria for PTSD, and that 
the Veteran apparently had some seizures.  He reported dementia 
and the examiner questioned whether this was a result of 
depression.  The diagnosis was deferred, pending a psychological 
examination to rule out the presence of organic damage and a 
Social Field Survey in order to obtain information about his 
actual behavior and activities.  

The Veteran underwent a VA neuropsychological examination in 
April 2002.  The examiner noted that the Veteran seemed 
cooperative but "effortless" during the examination, and 
shortened the examination due to the Veteran's evident lack of 
motivation to perform effortfully.  Results were only consistent 
insofar as they suggested a deliberate effort to exaggerate 
symptoms of cognitive disturbance and could not be presumed to be 
valid.  The examiner noted that the inconsistencies could have 
been due to confusion, to intentional or unintentional symptom 
exaggeration, or to a combination of factors.  The examiner found 
that the Veteran appeared to exaggerate his emotional symptoms, 
as well.  The clinical impression was deferred, since there was 
insufficient reliable information available for an appropriate 
diagnosis.  The examiner found that cognitive symptoms due to 
depression or a dementia syndrome of depression were diagnostic 
possibilities.    The Social Field Survey was also conducted in 
April 2002.  

In a May 2002 addendum to the March 2002 VA examination, the 
examiner opined that there was no evidence to sustain a diagnosis 
of dementia or PTSD.  He noted that the neuropsychological 
examiner's report clearly reflected objective elements of 
exaggeration of symptoms and efforts to appear as having organic 
damage.  The examiner diagnosed depressive disorder, not 
otherwise specified.  

Private medical records from the Hospital Damas showing treatment 
from January 2003 to June 2005 reflect that the Veteran was 
diagnosed with intractable partial complex epilepsy.

A private July 2003 medical record from Dr. V.F.T. shows that the 
Veteran had complained of loss of memory, anxiety, depression, 
loss of hearing, frequent headaches, fatigue from minimal effort, 
insomnia, constant nightmares and convulsions.  

The Veteran submitted lay statements from his supervisor and his 
wife, dated in July 2003 and August 2003, respectively, who both 
indicated that the Veteran had emotional problems upon his return 
from active.  In addition, the Veteran submitted lay statements 
dated in July 2003 from two fellow service members who were in 
the same company of Military Police serving in the Persian Gulf 
War with the Veteran.  One such service member indicated that 
they were under enemy fire, were driven to an area impacted by 
American tanks and saw burnt cadavers.  The other service member 
noted that he had been in a helicopter which had been under enemy 
fire, that two missiles had fallen near their camp, that they 
were exposed to burnt cadavers and that they were driven to an 
area impacted by American tanks because of a logistical error.  

A private August 2003 psychiatric evaluation preformed by Dr. 
M.B.R. reflects that the Veteran reported that he felt anxious, 
irritable and depressed, had insomnia and memory problems and 
flashbacks of events that happened while he was in service in the 
Persian Gulf.  He noted that, while serving there, he had seen 
many burned bodies of Iraqi soldiers, was lost in the desert for 
several hours under sand storms, was under enemy for various 
occasions and was constantly hearing sirens warning of missile 
attacks and recurrent threats of bacteriological arms warfare.  
The Veteran reported that he had been having emotional symptoms 
since 1991 but, in 2001, he had convulsions which had exacerbated 
his emotional symptoms and he began receiving psychiatric 
treatment at the VA.  The examiner diagnosed PTSD.

A September 2003 private medical record from R.J.C., M.D. shows 
that the Veteran was diagnosed with depressive disorder.  
February 2005 private medical records from San Juan Capestrano 
Hospital show that the Veteran was hospitalized and treated for 
major depression.

A private August 2005 psychiatric evaluation performed by Dr. 
M.B.R. shows that the Veteran reported that he was depressed, 
irritable, anxious, had poor memory, could not sleep and had 
flashbacks to the war in the Persian Gulf.  The examiner 
diagnosed recurrent severe major depression and PTSD.

A private March 2006 psychiatric evaluation performed by Dr. 
M.B.R. shows that the Veteran indicated that he had flashbacks of 
his time in the Persian Gulf.  He reported being sad, depressed, 
fearful, unable to make decisions and angry and had problems with 
his memory and poor ability to communicate.  The examiner 
diagnosed PTSD and severe, recurrent major depression.

VA medical records reflecting treatment from March 2001 through 
January 2008 reflect diagnoses of depression and anxiety disorder 
and the possibility of PTSD.  A June 2006 VA psychiatric 
outpatient note reflects the examiner's opinion that the Veteran 
had a history of depressive disorder with psychotic features and 
a possible PTSD.  A June 2006 VA psychiatric emergency room 
evaluation shows that the examiner diagnosed depression, anxiety 
and PTSD from history.

An April 2008 VA examination report shows that the Veteran had 
psychiatric treatment at the VA from 2001 through 2007, and that 
the diagnostic impression was depression not otherwise specified 
and to rule out PTSD.  The examiner noted that the Veteran met 
the DSM-IV stressor criterion, as he described being in a 
helicopter which came under enemy fire.  The examiner also noted 
that the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  He diagnosed depression not otherwise specified and 
personality disorder, not otherwise specified.  The examiner 
noted that the Veteran's symptomatology was related to a primary 
affective disorder, depression.  He also noted that the Veteran 
had been diagnosed with a brain tumor that produced changes in 
his personality as a result of the neoplasm itself.   The 
examiner found that the Veteran was found with no evidence of 
PTSD but depression not otherwise specified.  The Veteran 
presented seizures di novo in 2001, but that there were no 
seizures foci localized or brain lesions in a brain image.  
Neurology service had followed up with the Veteran after finding 
a low grade left temporal glioma, but no neurosurgery 
intervention was done.  

The examiner opined that there was no new evidence to sustain a 
diagnosis of PTSD and major depression related to experiences in 
the Gulf War.  Objectively, cognitive complaints were assessed 
without evidence of a dementia process or PTSD related cognitive 
deterioration.  After the September 2004 neuropsychological 
assessment, a low grade glioma was diagnosed and followed with 
imagings.  There was an interval increase in the size of the 
neoplasm between 2004 and 2005.  The Veteran had been 
hospitalized in private hospitals in January and February 2005 
and May 2006.  The examiner noted that neoplasms in the temporal 
lobe may present changes in personality as irritability, 
depression and aggression and that the changes in the size of the 
neoplasm concur with the Veteran's psychiatric hospitalizations.  
The examiner concluded that the Veteran's diagnosis of depression 
not otherwise specified was related to his brain glioma and not 
to military service.  

Service Connection 

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.30.

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period. Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
'Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. In the absence of proof of a present disability 
there can be no valid claim.' Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

Service Connection - PTSD

The establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  A 'clear' 
diagnosis of PTSD is no longer required.  Rather, a diagnosis of 
PTSD must be established in accordance with 38 C.F.R. § 4.125(a), 
which simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

With regard to the first element, the Board notes that a private 
physician diagnosed the Veteran with PTSD in his reports dated in 
August 2003, August 2005 and March 2006.  However, VA medical 
records reflect merely the possibility of a diagnosis of PTSD and 
the VA examiners found that the Veteran did not have a diagnosis 
of PTSD which met the DSM-IV criteria.  It is the Board's duty to 
assess the credibility and probative value of evidence and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The private 
physician who provided the diagnosis of the Veteran's PTSD did 
not review the Veteran's claims file or indicate whether his 
diagnosis met the criteria of the DSM-IV.  In contrast, the two 
VA examiners who indicated that the Veteran did not have PTSD 
noted that they had reviewed the Veteran's claims and provided 
opinions that the Veteran did not have PTSD which met the DSM-IV 
criteria, a necessary element in order to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f).  As such the Board 
finds that the private physician's opinion is not credible 
medical evidence in establishing service connection for PTSD.  
However, as the VA examiners reviewed the Veteran's claims file 
and indicated that the Veteran did not meet the criteria for a 
PTSD diagnosis under the DSM-IV, their medical opinions are 
considered to be credible medical evidence against the Veteran's 
claim.  

While the Veteran does not have a diagnosis of PTSD which meets 
the criteria to establish service connection, the Board notes 
that the Veteran has submitted stressor statements describing 
incidents which occurred while he was serving in the military 
police while in service in the Persian Gulf in 1991.  Among other 
things, he has asserted that he was in a helicopter escorting 
prisoners and it came under artillery fire.  In addition, the 
Veteran has claimed that, due to a logistics error, he and some 
other soldiers were sent into an "impact area" in a "range" of 
the United States Army.  

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was 'engaged in combat with the enemy.' See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the Veteran was engaged in combat with the enemy 
or was a prisoner of war (POW), and the claimed stressor is 
related to combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressors are consistent with the circumstances, 
conditions, or hardships of the Veteran's service), the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.

Where, however, VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed stressor 
is not related to combat or POW experiences, the Veteran's lay 
statements, by themselves, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible evidence, which 
corroborates the stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In the present case, as there is no evidence that the Veteran 
served in combat, a request was sent to the JSRRC in order to 
confirm the Veteran's stressors.  The Board notes that the 
Veteran submitted lay statements from fellow soldiers who 
appeared to corroborate the veteran's stressor statements that he 
was exposed to burnt bodies and that a prisoner died while in his 
custody.  The JSRRC could not confirm the Veteran's assertions 
with regard to coming under enemy fire while transporting 
prisoners in a helicopter and being inadvertently deployed in an 
impact area of the United States Army.  

In this case, the evidence does not show that the Veteran has a 
diagnosis of PTSD which would meet the criteria for service 
connection.  In addition, the Veteran's stressors with regard to 
coming under enemy fire while transporting prisoners in a 
helicopter and being inadvertently deployed in an impact area of 
the United States Army could not be confirmed.  Therefore, the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved and service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim must be denied.

Service Connection - Major Depression 

The Veteran contends that he has major depression as a result of 
his time in active duty and that it therefore should be service-
connected.  

The Board finds that service connection is not warranted for the 
Veteran's major depression.  The Veteran's service treatment 
records do not show any treatment for or a diagnosis of any 
acquired psychiatric disorder.  The first post-service medical 
records showing treatment for any psychiatric disorder are not 
until March 2001, when the Veteran was diagnosed with seizures 
and depression.  While the Veteran has been consistently 
diagnosed and treated for depression since that time, none of the 
examiners who have treated him have etiologically linked the 
Veteran's major depression to his time on active duty.  In fact, 
the April 2008 VA examiner noted that the Veteran had been 
diagnosed with a brain tumor that produced changes in his 
personality as a result of the neoplasm itself and that neoplasms 
in the temporal lobe may present changes in personality as 
irritability, depression and aggression.  The examiner further 
noted that the changes in the size of the neoplasm concurred with 
the Veteran's psychiatric hospitalizations.  The examiner 
concluded that the Veteran's diagnosis of depression not 
otherwise specified was related to his brain glioma and not to 
military service.  The examiner found that there was no medical 
evidence to sustain a diagnosis of major depression related to 
experiences in the Gulf War.  

The Board notes tat the Veteran has submitted lay statements that 
the Veteran had been having psychiatric problems since his return 
from the Persian Gulf War in 1991.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience, but is provided by 
a person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  The Veteran is not offering these 
contentions in order to make a medical diagnosis, but instead is 
offering these statements for the purpose of establishing the 
symptoms following service.  They are competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
The Veteran's service treatment records do not reflect the 
occurrence of any in-service psychiatric issues.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit 
determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.
In the present case, although the Veteran has reported that he 
has had depression since service and has submitted lay statements 
to that affect, his service treatment records do not show any 
evidence thereof and his separation report of medical history 
reflects his own reports that he did not have any depression or 
anxiety.  Post-service treatment is not indicated until 1991.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment for or 
a diagnosis of a psychiatric condition in service or on his 
separation examination report or of treatment for symptoms after 
service to be more persuasive than the recollection of symptoms 
in the distant past.  As such, although sincere in their beliefs, 
the lay evidence is not found to be credible in relating a 
history of psychiatric conditions, including depression, while in 
service or in the immediate time frame following service. 

As noted above, to sustain a service connection claim, there must 
be a current disability as established by a medical diagnosis, 
incurrence or aggravation of a disease or injury in service 
established by lay or medical evidence and a nexus between the 
in-service injury or disease and the current disability 
established by medical evidence.  Boyer.  In the present case, 
while the Veteran has a current diagnosis of major depression, 
the evidence fails to provide an in-service incurrence of the 
disorder or a medical nexus between the Veteran's depression and 
his time on active duty.  As such, service connection for 
depression must be denied.

As noted, the Veteran has submitted his own lay statements and 
those of his supervisor and his wife which contend that he has 
psychiatric symptomatology including PTSD and depression which 
are due to service.  However, as lay persons, they are not 
competent to render opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.

Service connection for major depression is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


